Exhibit 10.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of             
(the “Effective Date”), by and between Versum Materials, Inc., a Delaware
corporation (the “Company”) and             (the “Executive”);

WHEREAS, the Company desires to employ Executive as its             pursuant to
the terms of this Agreement;

WHEREAS, Executive desires to be so employed.

WHEREAS, the parties hereto desire to enter into this Agreement to provide for
the employment of the Employee by the Employer and for certain other matters in
connection with such employment, all as more fully set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

1. Employment; Term. The Company agrees to employ the Executive, and the
Executive agrees to serve in the employ of the Company, in the position and with
the responsibilities, duties and authority set forth in Section 2 and on the
other terms and conditions set forth in this Agreement. The Executive’s
employment shall constitute “at will” employment. Subject to Section 7, the
Executive’s employment may be terminated at any time and for any reason. Certain
rights and obligations of the Executive and the Company shall survive the
termination of Executive’s employment, as set forth in this Agreement.

2. Position, Duties. The Executive shall serve in the position of             of
the Company. The Executive shall perform, faithfully and diligently, such
service and duties, and shall have such responsibilities, appropriate to said
position, as shall be assigned to him. The Executive shall report directly to
the Chief Executive Officer of the Company. The Executive agrees to devote his
entire business time, best efforts, skills and attention to fulfilling the
performance of his duties and responsibilities hereunder. The Executive shall be
based in             , except for travel required by Company business. Nothing
set forth herein shall prohibit the Executive from engaging in personal
investing activities or, upon the prior written approval of the Board, serving
on the boards of directors of other entities whose businesses are not
competitive with the Company, provided that such activities do not interfere in
any material respect with the services to be provided by the Executive under
this Agreement.

3. Salary. In consideration of the performance by the Executive of the services
set forth in Section 2 and his observance of the other covenants set forth
herein, the Company shall pay to the Executive, and the Executive shall accept,
a base salary at the rate of $            per annum, payable in accordance with
the standard payroll practices of the Company. The Executive’s salary shall be
reviewed at least annually for potential increase, in accordance with the
Company’s practice in the U.S.

4. Bonus. During the employment term, the Executive will be eligible to earn an
annual bonus award (“Annual Bonus”), with a target bonus amount equal to     %
of Executive’s Base Salary (the “Target Bonus”) based upon the achievement of
performance goals



--------------------------------------------------------------------------------

established by the Board. All Annual Bonus amounts shall be determined and paid
in accordance with the terms and conditions of the Company’s annual incentive
plan or policy. In addition, the Executive will be eligible to participate in
the Company’s long-term incentive plans available to senior executives of the
Company in accordance with the terms and conditions of such plans, as in effect
from time to time.

In the event the Company is required to prepare a restatement of its financial
results for a fiscal year and the Board in good faith determines that the need
for such restatement would require reduction, cancellation, forfeiture, or
recoupment of an Annual Bonus, Executive shall, within 60 days of receiving
notice of such Board determination (which notice shall state the reasons for the
need for the restatement, identify the misconduct and include calculations of
the impact thereof), reimburse the Company, net of taxes, for all excess
remuneration (as defined below) received by Executive in connection with the
Annual Bonus received by Executive with respect to such fiscal year. For
purposes of this provision, the term “excess remuneration” means the excess of
the Annual Bonus payment made to Executive for such fiscal year over the payment
that would have been made to Executive for such fiscal year had Executive’s
payment been calculated based on the financial statements as restated, as
determined in the good faith discretion of the Board. All Annual Bonus awards
shall be subject to reduction, cancellation, forfeiture or recoupment to the
extent necessary to comply with (i) any clawback, forfeiture or other similar
policy adopted by the Board or the Compensation Committee and as in effect from
time to time; and (ii) applicable law.

5. Expense Reimbursement. During the employment term, the Company shall
reimburse the Executive for all reasonable and necessary out-of-pocket expenses
incurred by him in connection with the performance of his duties hereunder, upon
the presentation of proper accounts therefor in accordance with the Company’s
policies (but in no event later than the last day of the calendar year next
following the calendar year in which the expenses were incurred).

6. Benefits.

6.1 Generally. During the employment term, the Executive will be eligible to
participate in all benefit plans and programs offered by the Company from time
to time to its employees of comparable seniority, subject to the terms and
conditions of such plans and programs as in effect from time to time. Such plans
and programs currently include the following:

(i) Health Care Benefits (medical, pharmaceutical, dental and vision),

(ii) Short-Term and Long-Term Disability Plans,

(iii) Life and Accident Plan,

(iv) Health Care and Dependent Care Reimbursement Account, including Health
Savings Accounts,

(v) Personal Excess Liability Insurance Program, if available,

(vi) Retirement Savings Plan, and



--------------------------------------------------------------------------------

(vii) Non-Qualified Savings Plan or Deferred Compensation Plan.

6.2 Vacation. During the employment term, the Executive shall be entitled to up
to [four (4)]1 weeks’ vacation on an annual basis, which must be used in the
year granted and not carried over from year to year. Paid holidays may be taken
in accordance with the holiday policy and schedule of the Company as from time
to time in effect.

6.3 Fringe Benefits. The Executive shall be entitled to participate in all
insurance and other fringe benefit programs of the Company to the extent and on
the same terms and conditions as are accorded to other officers and key
employees of the Company.

6.4 Equity Compensation. The Executive shall be eligible to participate in the
Versum Materials, Inc. Long-Term Incentive Plan.

6.5 Entire Compensation. The compensation and benefits provided for in this
Agreement shall constitute full payment for the services to be rendered by the
Executive to the Company hereunder.

7. Termination of Employment.

7.1 Death. In the event of the death of the Executive, the Company shall pay to
the estate or other legal representative of the Executive, within ninety
(90) days of the Executive’s death, (i) the salary accrued to the date of the
Executive’s death and not theretofore paid and (ii) any earned but unpaid Annual
Bonus for the fiscal year preceding the fiscal year in which such termination
occurs. In addition, the Company shall pay to the estate or other legal
representative of the Executive a lump sum, pro rata portion of any Annual Bonus
that Executive would have been entitled to receive pursuant to Section 4 for the
fiscal year in which such termination occurs, based upon the percentage of the
fiscal year that shall have elapsed through the date of Executive’s termination
of employment, calculated on the actual performance for the fiscal year in which
termination occurs (the “Pro-Rata Bonus”), payable when such Annual Bonus would
have otherwise been payable had Executive’s employment not terminated. Rights
and benefits of the estate or other legal representative of the Executive under
the benefit plans and programs of the Company shall be determined in accordance
with the terms and conditions of such plans and programs. Neither the estate nor
other legal representative of the Executive nor the Company shall have any
further rights or obligations under this Agreement except as provided in this
Section 7.1.

7.2 Disability. Upon Executive’s permanent disability, the Company shall have
the right to terminate Executive’s employment with the Company hereunder
immediately with written notice. For these purposes, “permanent disability”
shall mean the Executive failing to perform his duties on a full-time basis for
a period of more than six (6) consecutive months during any 12-month period due
to a physical or mental disability or infirmity, as determined by the Board and
supported by the opinion of a physician. The Executive shall fully cooperate
with the physician retained to furnish such opinion, including submitting to
such examinations and tests as may be requested by the
physician. Notwithstanding the foregoing, in the event that as a result of
mental or physical incapacity Executive earlier incurs a “separation from
service”

 

1 

Will be adjusted for each Agreement.



--------------------------------------------------------------------------------

within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), Executive will be deemed to have a termination of
employment by reason of permanent disability under this Agreement. In the event
of Executive’s termination by reason of permanent disability, the Company shall
pay to the Executive, within ninety (90) days of the Executive’s termination,
(i) the salary accrued to the date of such termination and not theretofore paid
and (ii) any earned but unpaid Annual Bonus for the fiscal year preceding the
fiscal year in which such termination occurs. In addition, the Company shall pay
to the Executive the Pro-Rata Bonus, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated. Rights and
benefits of the Executive under the benefit plans and programs of the Company
shall be determined in accordance with the terms and conditions of such plans
and programs. Neither the Executive nor the Company shall have any further
rights or obligations under this Agreement, except as provided in this
Section 7.2 and Section 8.

7.3 Termination by the Company For Cause. If the Company terminates the
Executive’s employment for Cause (as defined in Section 9(a)), the Company shall
pay to the Executive, within ninety (90) days of the Executive’s termination,
the salary accrued to the date of termination and not theretofore paid and any
earned but unpaid Annual Bonus for the fiscal year preceding the fiscal year in
which such termination occurs. Executive will not be entitled to the Pro-Rata
Bonus. Rights and benefits of the Executive under the benefit plans and programs
of the Company shall be determined in accordance with the terms and conditions
of such plans and programs. Neither the Executive nor the Company shall have any
further rights or obligations under this Agreement, except as provided in this
Section 7.3 and Section 8.

7.4 Termination by the Company Without Cause Prior to a Change in Control. If
the Company terminates the Executive’s employment prior to a Change in Control
(as defined in Section 9(c)), other than pursuant to Section 7.1 (Death), 7.2
(Disability), or 7.3 (Cause), the Company shall pay to the Executive, within
ninety (90) days of the Executive’s termination, the salary accrued to the date
of termination and not theretofore paid to the Executive and any earned but
unpaid Annual Bonus for the fiscal year preceding the fiscal year in which such
termination occurs. In addition, Executive shall be entitled to receive a lump
sum pro rata portion of the Annual Bonus, if any, that Executive would have been
entitled to receive pursuant to Section 4 hereof for the fiscal year in which
such termination occurs (but only to the extent of achievement of the applicable
performance standards for such year) based upon the percentage of the fiscal
year that shall have elapsed through the date of Executive’s termination of
employment, payable when such Annual Bonus would have otherwise been payable had
Executive’s employment not terminated; provided, however, that to the extent the
Annual Bonus is subject to the exercise of negative discretion, such discretion
shall not be exercised to reduce Executive’s Annual Bonus by a greater
percentage than is applied generally to senior executives subject to such
discretion. In addition, subject to Executive’s compliance with the provisions
of Section 8 and in lieu of any severance otherwise payable to Executive under
any severance plan or policy maintained by the Company, the Company shall:

(i) pay to Executive for the duration of the Severance Period (as defined below)
a monthly amount, in accordance with the Company’s normal payroll practice,
equal to the sum of (x) his monthly base salary and (y) 1/12th of his average
Annual Bonus paid with respect to the last three fiscal years ending immediately
prior to his termination of



--------------------------------------------------------------------------------

employment. For the purposes of calculating the three-year average Annual Bonus,
the following shall apply: i) for each such previous year, the most recent
target bonus percentage; the most recent salary and the actual performance
payout factor for such preceding fiscal years shall be used; ii) for any years
that such bonus amount or bonus percentage is not available, the target bonus or
percentage based upon the most recent target percentage shall be used; and iii)
for any partial bonus years within the three preceding completed fiscal years,
such bonus year shall be adjusted as if the full year bonus was earned using the
most recent target percentage (the “Average Bonus Calculation Principles”). The
Severance Period shall be             months (the “Severance Period”);

(ii) continue payment of Executive’s Health Care Benefits under COBRA until the
earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

(iii) pay a lump-sum amount of $20,000 for outplacement services, which shall be
paid within 60 days of Executive’s termination of employment;

(iv) pay to the Executive, at the end of the twelve (12) month period following
termination of employment, an amount equal to the maximum amount that the
Company would have been obligated to contribute on his behalf as matching
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on the Executive’s most recent deferral
elections with respect to such plans, plus the maximum amount that the Company
would have been obligated to contribute on his behalf as non-elective
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on his salary in effect immediately prior
to his termination of employment, in each case to the extent such amounts would
have been vested at the end of the twelve (12) month period under the terms of
such plans had he remained in employment for such period.

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs. Neither the
Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.4 and Section 8.

7.5 Termination by Executive With Good Reason Prior to a Change in Control. If,
prior to a Change in Control, the Executive terminates his employment with the
Company within sixty (60) days of the occurrence of an event giving rise to Good
Reason (as defined in Section 9(b)), the Company shall pay to the Executive,
within ninety (90) days of the Executive’s termination, the salary accrued to
the date of termination and not theretofore paid to the Executive and any earned
but unpaid Annual Bonus for the fiscal year preceding the fiscal year in which
such termination occurs. In addition, Executive shall be entitled to receive a
lump sum pro rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for the fiscal year in
which such termination occurs (but



--------------------------------------------------------------------------------

only to the extent of achievement of the applicable performance standards for
such year) based upon the percentage of the fiscal year that shall have elapsed
through the date of Executive’s termination of employment, payable when such
Annual Bonus would have otherwise been payable had Executive’s employment not
terminated; provided, however, that to the extent the Annual Bonus is subject to
the exercise of negative discretion, such discretion shall not be exercised to
reduce Executive’s Annual Bonus by a greater percentage than is applied
generally to senior executives subject to such discretion. In addition, subject
to Executive’s compliance with the provisions of Section 8 and in lieu of any
severance otherwise payable to Executive under any severance plan or policy
maintained by the Company, the Company shall:

(i) pay to Executive for the duration of the Severance Period a monthly amount,
in accordance with the Company’s normal payroll practice, equal to the sum of
(x) his monthly base salary at the rate in effect immediately prior to
Executive’s termination of employment (or, if higher, at the rate in effect
immediately prior to the event giving rise to the Good Reason condition) and
(y) 1/12th of his average Annual Bonus paid with respect to the last three
fiscal years ending immediately prior to his termination of employment. For the
purposes of calculating the three-year average Annual Bonus, the calculation
shall be based upon the Average Bonus Calculation Principles set forth above.;

(ii) continue payment of Executive’s Health Care Benefits under COBRA until the
earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

(iii) pay, a lump-sum amount of $20,000 for outplacement services, which shall
be paid within 60 days of Executive’s termination of employment;

(iv) pay to the Executive, at the end of the twelve (12) month period following
termination of employment, an amount equal to the maximum amount that the
Company would have been obligated to contribute on his behalf as matching
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on the Executive’s most recent deferral
elections with respect to such plans, plus the maximum amount that the Company
would have been obligated to contribute on his behalf as non-elective
contributions to the Company’s qualified and non-qualified retirement plans for
such twelve (12) month period, based on his salary in effect immediately prior
to his termination of employment (or, if higher, at the rate in effect
immediately prior to the event giving rise to the Good Reason condition), in
each case to the extent such amounts would have been vested at the end of the
twelve (12) month period under the terms of such plans had he remained in
employment for such period;

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs. Neither the
Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.5 and Section 8.

7.6 Termination by the Company Without Cause or Termination by Executive With
Good Reason Following a Change in Control. If, following the occurrence of a
Change in



--------------------------------------------------------------------------------

Control, the Company (or successor) terminates the Executive’s employment other
than pursuant to Section 7.1 (Death), 7.2 (Disability), or 7.3 (Cause), or the
Executive terminates his employment within sixty (60) days of the occurrence of
an event giving rise to Good Reason, the Company (or successor) shall pay to the
Executive, within sixty (60) days of the Executive’s termination, the salary
accrued to the date of termination and not theretofore paid to the Executive and
any earned but unpaid Annual Bonus for the fiscal year preceding the fiscal year
in which such termination occurs. In addition, Executive shall be entitled to
receive a lump sum pro rata portion of the Annual Bonus, if any, that Executive
would have been entitled to receive pursuant to Section 4 hereof for the fiscal
year in which such termination occurs (but only to the extent of achievement of
the applicable performance standards for such year) based upon the percentage of
the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable when such Annual Bonus would have otherwise
been payable had Executive’s employment not terminated; provided, however, that
to the extent the Annual Bonus is subject to the exercise of negative
discretion, such discretion shall not be exercised to reduce Executive’s Annual
Bonus by a greater percentage than is applied generally to senior executives
subject to such discretion. In addition, subject to Executive’s compliance with
the provisions of Section 8 and in lieu of any severance otherwise payable to
Executive under any severance plan or policy maintained by the Company, the
Company (or successor) shall:

(i) pay the Executive, within sixty (60) days of termination, a cash lump sum
payment in an amount equal to the number of months (including partial months) in
the Severance Period multiplied by the sum of (x) his monthly base salary at the
rate in effect immediately prior to Executive’s termination of employment (or,
if higher, at the rate in effect immediately prior to the event giving rise to
the Good Reason condition) and (y) 1/12th of his average Annual Bonus paid with
respect to the last three fiscal years ending immediately prior to his
termination of employment. For the purposes of calculating the three-year
average Annual Bonus, the calculation shall be based upon the Average Bonus
Calculation Principles set forth above ;

(ii) continue payment of Executive’s Health Care Benefits under COBRA until the
earlier of (x) the date on which Executive’s COBRA eligibility ceases, or
(y) the twelve (12) month anniversary of Executive’s termination of employment;

(iii) pay, a lump-sum amount of $20,000 for outplacement services, which shall
be paid within 60 days of Executive’s termination of employment; and

(iv) pay to the Executive, at the end of the twelve (12) month period following
termination of employment, an amount equal to the maximum amount that the
Company (or successor) would have been obligated to contribute on his behalf as
matching contributions to the Company’s (or successor’s) qualified and
non-qualified retirement plans for such twelve (12) month period, based on the
Executive’s most recent deferral elections with respect to such plans, plus the
maximum amount that the Company (or successor) would have been obligated to
contribute on his behalf as non-elective contributions to the Company’s (or
successor’s) qualified and non-qualified retirement plans for such twelve
(12) month period, based on his salary in effect immediately prior to his
termination of employment (or, if higher, at the rate in effect immediately
prior to the event giving rise to the Good Reason condition), in



--------------------------------------------------------------------------------

each case to the extent such amounts would have been vested at the end of the
twelve (12) month period under the terms of such plans had he remained in
employment for such period.

Notwithstanding the foregoing provisions of this Section 7.6, if the Change in
Control fails to qualify as a “change of control” for purposes of Section 409A
of the Internal Revenue Code or if Section 409A otherwise so requires, the
accrued and unpaid salary and Annual Bonus referred to in the first paragraph of
this Section 7.6 shall be paid within ninety (90) days of the Executive’s
termination, and the amounts described in clauses (x) and (y) of clause (i) of
this Section 7.6 shall be paid monthly, in accordance with the company’s normal
payroll practice, for the duration of the Severance Period.

The rights and benefits of the Executive under the benefit plans and programs of
the Company (other than any severance plan or policy) shall be determined in
accordance with the terms and conditions of such plans and programs. Neither the
Executive nor the Company shall have any further rights or obligations under
this Agreement, except as provided in this Section 7.6 and Section 8.

For the avoidance of doubt, it is understood and agreed that if a Change of
Control occurs after the Executive’s termination of employment and his
termination was not in anticipation of such Change of Control, the provisions of
this Section 7.6 shall not apply.

7.7 Release. Notwithstanding anything in this Agreement to the contrary, the
Company’s obligations under Sections 7.4, 7.5 and 7.6 shall terminate if
Executive does not execute and deliver to the Company a release substantially in
the form attached hereto as Appendix A within [forty-five (45) days] of
termination of employment or revokes such release within any applicable
revocation period. 

7.8 Voluntary Resignation and Other Termination. If, whether prior to or
following a Change in Control, the Executive’s employment with the Company
terminates for any reason other than pursuant to Section 7.1 (Death), 7.2
(Disability), 7.3 (Cause), 7.4 (Without Cause), 7.5 (With Good Reason), or 7.6
(Without Cause or With Good Reason Following a Change of Control), including by
reason of voluntary resignation by the Executive, the Company shall pay to the
Executive, within ninety (90) days of the Executive’s termination, the salary
accrued to the date of termination and not theretofore paid and any earned but
unpaid Annual Bonus for the fiscal year preceding the fiscal year in which such
termination occurs. Executive will not be entitled to any portion of the Annual
Bonus for the fiscal year in which such termination occurs. Rights and benefits
of the Executive under the benefit plans and programs of the Company shall be
determined in accordance with the terms and conditions of such plans and
programs. Neither the Executive nor the Company shall have any further rights or
obligations under this Agreement, except as provided in this Section 7.8 and
Section 8.

7.9 Special 409A Provisions. Notwithstanding any provision of this Agreement to
the contrary, if Executive is a specified employee within the meaning of
Section 409A, as determined by the Board of Directors of the Company in
accordance with Section 409A, any amounts payable under this Agreement or any
other payments to which Executive may be entitled on account of a “separation
from service” within the meaning of Section 409A which constitute “deferred
compensation” within the meaning of Section 409A



--------------------------------------------------------------------------------

and which are otherwise scheduled to be paid during the first six months
following Executive’s termination of employment (other than any payments that
are permitted under Section 409A to be paid within six months following
termination of employment of a specified employee) shall be suspended until the
six-month anniversary of Executive’s termination of employment, at which time
all payments that were suspended shall be paid to Executive in a lump sum,
together with interest on each suspended payment at the prime rate (as reported
in the Wall Street Journal) from the date of suspension to the date of payment.
For purposes of Section 409A, each payment under this Section 7 will be treated
as a separate and distinct payment and any installment payment pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A. Payment or reimbursement of each of the business expenses and
tax gross-up payments called for by this Agreement with respect to any calendar
year shall not affect the amount eligible for payment or reimbursement in any
other calendar year, and such payments and reimbursements may not be exchanged
for cash or another benefit. If any amounts are due to be paid to Executive
within a specified period, the date of payment within such period shall be in
the sole discretion of the Company.

7.10 Section 280G. (a) Notwithstanding any provision of this Agreement to the
contrary, if any of the payments or benefits received or to be received by the
Executive in connection with the Executive’s termination of employment in
respect of a Change in Control, whether pursuant to the terms of this Agreement
or any other plan, arrangement or agreement with the Company (all such payments
and benefits, being hereinafter referred to as the “Total Payments”), would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Executive shall receive the Total Payments and be responsible for the
Excise Tax; provided, however that the Executive shall not receive the Total
Payments and the Total Payments shall be reduced to the Safe Harbor Amount
(defined below) if (1) the net amount of such Total Payments, as so reduced to
the Safe Harbor Amount (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (2) the net amount of such Total Payment without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments). The “Safe Harbor Amount”
is the amount to which the Total Payments would hypothetically have to be
reduced so that no portion of the Total Payments would be subject to the Excise
Tax.

(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm which was, immediately prior to the
Change in Control, the Company’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, (2) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of Tax Counsel,
such excess parachute payments (in whole or in part) represent



--------------------------------------------------------------------------------

reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the base amount (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (3) the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. If the Auditor is prohibited by applicable law or regulation
from performing the duties assigned to it hereunder, then a different auditor,
acceptable to both the Company and the Executive, shall be selected. The fees
and expenses of Tax Counsel and the Auditor shall be paid by the Company.

(c) In the event it is determined that the Safe Harbor Amount is payable to the
Executive, then the severance payments provided under Section 7.6 which are cash
shall first be reduced on a pro rata basis, and the non-cash severance payments
shall thereafter be reduced on a pro rata basis, to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax.

8. Restrictive Covenants.

(a) During the “Restriction Period” (as defined below), Executive will not,
anywhere the Company conducts business (i) directly or indirectly, engage or
participate in, or render services to (whether as officer, director, agent,
owner, operator, member, shareholder, manager, consultant, strategic partner,
employee or otherwise) any business that is directly or indirectly engaged in or
that is competitive with the business of Company or any of its affiliates (a
“Competing Business”). For purposes of the foregoing, Executive will not be in
breach of this Section 8(a) by reason of his ownership, directly or indirectly,
of two percent or less of a Competing Business’ voting capital stock if (i) such
Competing Business is publicly traded and (ii) Executive does not, directly or
indirectly, control the operation or management of such Competing Business. For
purposes of this Agreement, the “Restriction Period” shall mean the period
commencing on the date hereof and ending at the completion of: (i) in the case
of Executive’s voluntary resignation of employment with the Company without Good
Reason whether before or after a Change of Control, a period of up to twelve
(12) months after Executive’s termination of employment, as specified by the
Company within thirty (30) days of Executive’s termination of employment; or
(ii) in the case of the termination of Executive’s employment with the Company
for any other reason whether before or after a Change of Control, the Severance
Period;

(b) During the Restriction Period, Executive agrees that he will not, directly
or indirectly, (i) solicit for employment, recruit or hire, either as an
employee, a consultant or an independent contractor, any person who is or was
during the preceding twelve (12) months an employee of the Company or any of its
affiliates, (ii) induce or attempt to induce any person who is or was during the
preceding twelve (12) months an employee of the Company or any of its affiliates
to terminate his or her employment with the Company or its affiliates,
(iii) solicit, interfere with, divert or take away or attempt to interfere with,
divert or take away, any transaction, agreement, business opportunity or
business relationship in which the Company or any of its affiliates is or was
during the preceding twelve (12) months involved, or (iv) otherwise engage or
participate in any effort or act to induce any person to discontinue a
relationship with the Company or any of its affiliates.



--------------------------------------------------------------------------------

(c) From and after the date of this Agreement, Executive shall maintain the
confidentiality of, and shall not use for the benefit of himself or others, any
Confidential Information (as hereinafter defined) regarding the business,
operations, or property of the Company and its affiliates; provided, however,
that this Section 8(c) shall not restrict any disclosure by Executive of any
Confidential Information that is required by applicable law (but only such
portion of the Confidential Information that he is legally required to disclose)
and only if Executive shall give the Company notice and a reasonable opportunity
to contest such disclosure or seek an appropriate protective
order. “Confidential Information” means, but is not limited to, information, not
generally known, about the Company’s and its affiliates’ processes, formulas,
devices, products, potential products, specifications, computer programs,
contract negotiations, terms of agreements, materials sources, supplier
contacts, business developments, customer lists, financial information,
research, development, manufacturing, purchasing, accounting, engineering,
marketing, merchandising, selling, trade relations and technical services.

(d) With respect to any Inventions (as hereinafter defined) and any Works of
Authorship (as hereinafter defined) made or conceived by Executive, either
solely or jointly with others, (1) during Executive’s past, present or future
employment by the Company or its affiliates or (2) within one year after
termination of his employment if based on Confidential Information, Executive
agrees:

(1) To promptly and fully inform the Company in writing of such Inventions or
Works of Authorship.

(2) To assign (and Executive does hereby irrevocably assign) to the Company all
of Executive’s rights to such Works of Authorship or Inventions, and to
Applications for Letters Patent and to Letters Patent granted upon such
Inventions.

(3) To acknowledge and deliver promptly to the Company (without charge to the
Company but at the expense of the Company) such written instruments and to do
such other acts as may be necessary in the opinion of the Company to obtain
copyrights and maintain Letters Patent and to vest the entire right and title
thereto in the Company.

“Inventions” means discoveries, improvements and ideas (whether patentable or
not) relating to any activities of the Company or its affiliates. “Works of
Authorship” means any original work or authorship within the purview of the
copyright laws of the United States, and it is intended that all Works of
Authorship created in the course of Executive’s employment with the Company or
its affiliates will be works made for hire within the meaning of such copyright
laws.

Except as listed on Schedule A to this Agreement, Executive will not assert any
rights under any Inventions or Works of Authorship that relate to any past,
present or possible future business of the Company or its affiliates as having
been made or acquired by Executive prior to being employed by the Company.

(e) Executive acknowledges and agrees that the restrictions contained in this
Section 8 are reasonable and necessary protection of the immediate interests of
the Company,



--------------------------------------------------------------------------------

and any violation of these restrictions would cause substantial injury to the
Company and that the Company would not have entered into this Agreement without
receiving the protective covenants contained in this Section 8. In the event of
a breach or a threatened breach by Executive of these restrictions, the Company
will be entitled to an injunction restraining Executive from such breach or
threatened breach (without the necessity of proving the inadequacy as a remedy
of money damages or the posting of bond); provided, however, that the right to
injunctive relief will not be construed as prohibiting the Company from pursuing
any other available remedies, whether at law or in equity, for such breach or
threatened breach.

(f) Immediately upon termination of the Executive’s employment or upon request,
the Executive shall return to the Company all documents (including all copies),
material, and property belonging to the Company and its affiliates, including,
but not limited to, manuals, policies, financial records, legal documents,
customer lists, prospective customer lists, training materials and marketing
materials.

9. Non-Disparagement.

Executive agrees not to make written or oral statements about the Company, its
subsidiaries or affiliates, or its directors, executive officers or
non-executive officer employees that are negative or disparaging. The Company,
its subsidiaries and affiliates shall not, and the Company shall instruct its
directors and executive officers to not, make written or oral statements about
Executive that are negative or disparaging. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive, the Company, its
subsidiaries and affiliates, and the Company’s directors and executive officers
from communicating or testifying truthfully to the extent required by law to any
federal, state, provincial or local governmental agency or in response to a
subpoena to testify issued by a court of competent jurisdiction.

10. Cooperation.

Following Executive’s termination of employment for any reason, Executive agrees
to make himself reasonably available to cooperate with the Company and its
affiliates in matters that materially concern: (i) requests for information
about the services Executive provided to the Company and its affiliates during
his employment with the Company and its affiliates, (ii) the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company and its affiliates which relate
to events or occurrences that transpired while Executive was employed the
Company and its affiliates and as to which Executive has, or would reasonably be
expected to have, personal experience, knowledge or information or (iii) any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
US Department of Justice, the US Federal Trade Commission or the US Securities
and Exchange Commission) as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company and
its affiliates. Nothing in this Section shall be construed to limit in any way
any rights Executive may have at applicable law not to provide testimony with
regard to specific matters. Unless required by law or legal process, Executive
will not knowingly or intentionally furnish information to or cooperate with any
non-governmental entity (other than the Company) in connection with any
potential or pending proceeding or legal action



--------------------------------------------------------------------------------

involving matters arising during Executive’s employment with the Company and its
affiliates. The Company will reimburse Executive for any reasonable,
out-of-pocket travel, hotel and meal expenses incurred in connection with
Executive’s performance of obligations pursuant to this Section for which
Executive has obtained prior approval from the Company. Nothing in this Section
or any other agreement by and between the Parties is intended to or shall
preclude or in any way limit or restrict Executive from providing accurate and
truthful testimony or information to any governmental agency.

11. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Cause” means:

(1) the Executive’s willful and continued failure to substantially perform his
duties (other than any such failure resulting from incapacity due to physical or
mental illness), after written notice from the Company requesting such
substantial performance is delivered to Executive, which notice identifies in
reasonable detail the manner in which the Company believes the Executive has not
substantially performed his duties and provides a thirty (30) days in which to
cure such failure, or

(2) any act of fraud, embezzlement or theft on the Executive’s part against the
Company or its affiliates,

(3) a conviction (or plea of nolo contendere) of a felony or any crime involving
moral turpitude;

(4) a breach of a material element of the Company’s Code of Conduct or;

(5) any material breach of Executive’s obligations under this Agreement, which,
to the extent curable, has not been cured to the reasonable satisfaction of the
Board within thirty (30) days after Executive has been provided written notice
of such breach.

(b) “Good Reason” means:

(1) a material reduction in Executive’s duties or responsibilities;

(2) a material reduction in Executive’s base salary or Target Bonus opportunity;

(3) a material breach by the Company of this Agreement; or

(4) a change of the Company’s headquarters or of Executive’s principal place of
employment of more than 50 miles from Tempe, Arizona;



--------------------------------------------------------------------------------

provided, however, that such event will not constitute Good Reason unless
Executive has provided the Company notice of the existence of a Good Reason
condition no more than 60 days after its initial existence and the Company has
failed to remedy the condition within 30 days after such notice.

(c) “Change in Control” means the earliest date at which:

(1) any Person (which term shall mean any individual, corporation, partnership,
group, association or other “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, other than the Company
or any employee benefit plans sponsored by the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under such Act), directly or
indirectly, of securities of the Company representing 50.1% or more of the
combined voting power of the Company’s outstanding Voting Securities (which term
shall mean securities which under ordinary circumstances are entitled to vote
for the election of directors) other than through the purchase of Voting
Securities directly from the Company through a private placement;

(2) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board;

(3) a merger or consolidation involving the Company or its stock or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company is consummated, unless, immediately following such transaction,
50.1% or more of the then outstanding Voting Securities of the surviving or
resulting corporation or entity will be (or is) then beneficially owned,
directly or indirectly, by the individuals and entities who were the beneficial
owners of the Company’s outstanding Voting Securities immediately prior to such
transaction (treating, for purposes of determining whether the 50.1% continuity
test is met, any ownership of the Voting Securities of the surviving or
resulting corporation or entity that results from a stockholder’s ownership of
the stock of, or other ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding Voting Securities
immediately prior to the transaction); or

(4) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.

12. Arbitration. Any dispute or controversy arising under, related to or in
connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in New York, New York, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s award shall be final and binding on all parties to this
Agreement. Judgment may be entered on an arbitrator’s award in any court having
competent jurisdiction.



--------------------------------------------------------------------------------

13. Assignment. This Agreement is personal to Executive and shall not be
assignable by Executive. This Agreement shall inure to the benefit of and be
enforceable by Executive and Executive’s legal representatives and heirs. The
Executive hereby consents to the assignment of this Agreement to any successor
or assign of the Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company shall
require any successor (by merger or otherwise) to expressly assume this
Agreement.

14. Mitigation/Set Off. Subject to Section 4 herein, the Company’s obligation to
pay Executive the amounts provided and to make the arrangements provided
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by Executive to the Company or its affiliates except, to the extent
permitted by Section 409A, for any specific, stated amounts owed by the
Executive to the Company. In the event of any termination of employment
hereunder, the Executive shall be under no obligation to seek other employment
and there shall be no offset against any amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

15. Severability. A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof. Any provision of this Agreement which is rendered or
held invalid, illegal or unenforceable in any respect in any jurisdiction shall
be ineffective, but such ineffectiveness shall be limited as follows: (a) if
such provision is rendered or held invalid, illegal or unenforceable in such
jurisdiction only as to a particular person or persons or under any particular
circumstance or circumstances, such provision shall be ineffective, but only in
such jurisdiction and only with respect to such particular person or persons or
under such particular circumstance or circumstances, as the case may be;
(b) without limitation of clause (a), such provision shall in any event be
ineffective only as to such jurisdiction and only to the extent of such
invalidity, illegality or unenforceability, and such invalidity, illegality or
unenforceability in such jurisdiction shall not render invalid, illegal or
unenforceable such provision in any other jurisdiction; and (c) without
limitation of clause (a) or (b), such ineffectiveness shall not render invalid,
illegal or unenforceable this Agreement or any of the remaining provisions
hereof.

16. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York without reference to principles
of conflicts of law.

18. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties with respect to the subject matter hereof and supersedes in its
entirety any and all prior agreements, understandings, or representations
relating to the subject matter hereof. No modification of this Agreement shall
be valid unless made in writing and signed by the parties hereto.



--------------------------------------------------------------------------------

19. Interpretation. All parties have participated jointly in the negotiation and
drafting of this Agreement. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Executive and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

VERSUM MATERIALS, LLC By:      

Name:

Title:

EXECUTIVE

/s/

 



--------------------------------------------------------------------------------

Appendix A

WAIVER AND RELEASE AGREEMENT

1. In consideration for the severance pay and severance benefits to be provided
to me under the terms of the EMPLOYMENT AGREEMENT DATED AS OF
                                         ,                     , I, on behalf of
myself and my heirs, executors, administrators, attorneys and assigns, hereby
irrevocably and KNOWINGLY, VOLUNTARILY and unconditionally waive and release
fully and forever VERSUM MATERIALS, [LLC/Inc.], and it Affiliates (hereinafter
collectively referred to as the “Employer”) together with the Employer’s past
and present parents, subsidiaries, divisions and related or affiliated entities,
whether direct or indirect, its and their joint ventures and joint venturers
(including their respective directors, officers, employees, shareholders,
attorneys, insurers, trustees, partners and agents, past, present, and future),
and each of its and their respective successors and assigns (hereinafter
collectively referred to as “Releasees”), from any and all known or unknown
actions, causes of action, claims or liabilities of any kind (“Claims”) which
have or could be asserted from the beginning of time until the date of my
execution of this Waiver and Release Agreement against the Releasees including,
but not limited to:

(a) Claims arising out of or related to my employment with and/or separation
from employment with the Employer and/or any of the other Releasees;

(b) Claims arising under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act (ADEA), the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Genetic Information
Nondiscrimination Act, the Fair Labor Standards Act, the Portal to Portal Act,
the National Labor Relations Act (NLRA), the Pennsylvania Human Relations Act,
the Pennsylvania Minimum Wage Act, the Pennsylvania Wage Payment and Collection
Law, all as amended, or any other federal, state, or local law or ordinance
relating in any way to unlawful discharge, discrimination, retaliation, wage
payment, or fair employment practices, or any claim under any statutory or
common law theory (including, but not limited to, claims based on sex,
attainment of benefit plan rights, race, religion, national origin, marital
status, sexual orientation, ancestry, harassment, parental status, handicap,
disability, retaliation, and veteran status); and/or

(c) Claims arising under any other federal, state, municipal, or local statute,
law, ordinance or regulation; and/or

(d) any other Claim whatsoever including, but not limited to, claims for
severance pay, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment with and/or separation from employment with the Employer and/or any
of the other Releasees, but excluding the filing of an administrative charge of
discrimination, any claims which I may make under state workers’ compensation or
unemployment laws, and/or any claims which by law I cannot waive.



--------------------------------------------------------------------------------

2. I also agree never to sue any of the Releasees or become party to a lawsuit
on the basis of any claim of any type whatsoever arising out of or related to my
employment with and/or separation from employment with the Employer and/or any
of the other Releasees, except I may bring a lawsuit to challenge (i) any rights
or claims that arise after Employee signs this Agreement; (ii) any claim to
challenge the release under the ADEA; (iii) any rights to vested retirement
benefits; and (iv) any rights that cannot be waived by operation of law.

3. I further acknowledge and agree in the event that I breach the provisions of
paragraph (2) above, then (a) the Employer shall be entitled to apply for and
receive an injunction to restrain any violation of paragraph (2) above, (b) the
Employer shall not be obligated to continue payment of the severance pay and
availability of severance benefits to me, (c) I shall be obligated to pay to the
Employer its costs and expenses in enforcing this Waiver and Release Agreement
and defending against such lawsuit (including court costs, expenses and
reasonable legal fees), and (d) as an alternative to (c), at the Employer’s
option, I shall be obligated upon demand to repay to the Employer all but $100
of the severance pay and cost of the severance benefits paid or made available
to me. I further agree that the foregoing covenants shall not affect the
validity of this Waiver and Release Agreement and shall not be deemed a penalty
nor a forfeiture.

4. I further waive my right to any monetary recovery should any federal, state,
or local administrative agency pursue any claims on my behalf arising out of or
related to my employment with and/or separation from employment with the
Employer and/or any of the other Releasees.

5. I promise to not seek employment with the Employer or any of the Releasees in
the future. I further agree to waive, release, and discharge Releasees from any
reinstatement rights which I have or could have and I acknowledge that I have
not suffered any on-the-job injury for which I have not already filed a claim.

6. I acknowledge and agree that I am bound by the post-employment restrictions
set forth in Paragraph 8 of my Employment Agreement with the Employer. I further
agree that if I breach any of the provisions in Paragraph 8 of the Employment
Agreement, then (a) the Employer shall be entitled to apply for and receive an
injunction to restrain such breach, (b) the Employer shall not be obligated to
continue payment of the severance pay and availability of severance benefits to
me, and (c) I shall be obligated to pay to the Employer its costs and expenses
in enforcing the terms of Paragraph 8 of the Employment Agreement (including
court costs, expenses and reasonable legal fees).

7. I acknowledge that I have been given at least [forty-five (45)] [twenty-one
(21)] days to consider this Waiver and Release Agreement thoroughly and I was
encouraged to consult with my personal attorney, if desired, before signing
below.

8. I understand that I may revoke this Waiver and Release Agreement within seven
(7) days after its signing and that any revocation must be made in writing and
submitted within such seven (7) day period to the Plan Administrator. I further
understand that if I revoke this Waiver and Release Agreement, I shall not
receive the severance pay nor the severance benefits.



--------------------------------------------------------------------------------

9. I also understand that the severance pay and severance benefits which I will
receive in exchange for signing and not later revoking this Waiver and Release
Agreement are in addition to anything of value to which I already am entitled.

10. I FURTHER UNDERSTAND THAT THIS WAIVER AND RELEASE AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

11. I acknowledge and agree that if any provision of this Waiver and Release
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Waiver and Release Agreement shall continue in full force
and effect.

12. This Waiver and Release Agreement is deemed made and entered into in the New
York, and in all respects shall be interpreted, enforced and governed under
applicable federal law and in the event reference shall be made to State law,
the internal laws of the New York shall apply without regard to its conflicts of
law provisions. Any dispute under this Waiver and Release Agreement shall be
adjudicated by a court of competent jurisdiction in the Commonwealth of
Pennsylvania.

13. I further acknowledge and agree that I have carefully read and fully
understand all of the provisions of this Waiver and Release Agreement and that I
voluntarily enter into this Waiver and Release Agreement by signing below. I
acknowledge that I am not entering into this Waiver and Release Agreement
relying on any representations by the Company or other Releasees concerning the
meaning of any aspect of this Agreement.

 

 

 

(Name of Eligible Employee – Please Print)  

 

(Signature of Eligible Employee)  

 

(Date)

 

PLEASE RETURN TO:

 

Human Resource Administrator